Citation Nr: 1746332	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-02 907A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2012.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1975.  He then served on active duty for training (ACDUTRA) from September 1976 to January 1977.  He then served on active duty from April 1977 to August 1979.  He served on ACDUTRA from August 12, 1989, to August 26, 1989.  He then had a period of active duty in the Persian Gulf from November 1990 to September 1991. 

The appeal initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hypertension, evaluated as noncompensable (0 percent), effective from October 22, 2007 (the date of receipt of the claim for service connection for hypertension).  The May 2008 rating decision also denied service connection for diabetes mellitus and sleep apnea. 

A February 2011 rating decision increased the rating for the hypertension to 10 percent, effective from October 22, 2007.  However, the appeal concerning the level of the rating continues.  See AB v. Brown, 6 Vet. App. 35, 38 - 39 (1993).  

The Veteran also perfected an appeal for service connection for posttraumatic stress disorder (PTSD).  However, an October 2011 rating decision granted that claim but the Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In June 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript is of record.  

The Veteran was notified by RO letter of October 7, 2013 of a rating decision that month which, in pertinent part, denied a TDIU rating.  The Veteran appealed that decision.  

The Board remanded this case in June 2014, at which time it was found that in light of Social Security Administration (SSA) records the evidence raised the issue of entitlement to a TDIU rating.  

A March 2017 rating decision granted a TDIU rating as well as basic eligibility to Dependents' Educational Assistance, all effective October 31, 2012, date of receipt of VA Form 21-8940, Application for Individual Unemployability.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is shown to have impaired fasting glucose but he does not have diabetes mellitus.  

2.  The Veteran's hypertension is controlled with medication and his diastolic blood pressure is predominantly less than 110 and his systolic blood pressure is predominantly less than 200. 

3.  The Veteran's formal claim for a TDIU rating, VA Form 21-8940, was received on October 31, 2012, and prior thereto there was no formal or informal claim for a TDIU rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.14, 4.31, 4.104, Diagnostic Code 7101 (2016).  

3.  The criteria for an effective date prior to October 31, 2012, for a TDIU rating are not met.  38 U.S.C.A. §§ 5100, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.400(o) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the claims for service connection, including the original claim for service connection for hypertension, was satisfied by a November 2007 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Following the grant of service connection for hypertension the Veteran was provided additional notice as to increased ratings.  He was also provided appropriate VCAA notice as to how to substantiate his TDIU claim.  As the statutory notices for the claims for service connection for hypertension and for a TDIU rating have served their purpose, its application was no longer required as to the downstream elements of the initial rating for hypertension or the effective date for the award of a TDIU rating.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records (STRs) are on file as are records of the Social Security Administration (SSA), and pursuant to the 2014 Board remand VA treatment records and available private records.  The Veteran has been afforded a VA examination as to the etiology of his claimed diabetes and also as to the severity of his service-connected hypertension.  Also on file are lay statements in support of the Veteran's claims.  

Pursuant to the 2014 Board remand, by letter of September 4, 2015 the RO requested that the Veteran execute and return a release to obtain records of Dr. Henry Ishioska (whom he had testified had treated him).  That letter reference the Veteran's having filed a claim on June 18, 2014.  In VA Form 21-4138, Statement in Support of Claim, received on September 15, 2015, the Veteran stated that his claim had not been filed on June 18, 2014; rather, that was the date of the Board remand.  By letter dated October 2, 2015, the RO again requested the Veteran to return a release to obtain records of Dr. Henry Ishioska.  That release was received at the RO on October 13, 2015.  By RO letter of October 22, 2015 the Veteran was notified that the RO had requested the private medical records.  However, a November 5, 2015 Report of Contact shows that the records of Dr. "Isiocha" of Kent Family Medicine could not be obtained because a fee was required and no exceptions could be made.  

The Veteran testified in support of his claims at a 2012 videoconference and a transcript thereof is on file.  See 38 C.F.R. § 3.103(c)(2).  

There has been no allegation that there is any deficiency with respect to any VA examination or as to the conduct of the Veteran's videoconference.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  


Service Connection

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including diabetes mellitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303 (b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

An alternative method of establishing the second and third Shedden, Id., elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Diabetes Mellitus

The Veteran's service treatment records (STRs) document headaches and tiredness in February 1991 and March 1991, when the Veteran was stationed in the Persian Gulf.

An April 1992 STR record shows that the Veteran was seen for a refill of hypertensive medication and his complaints at that time included occasional headaches.    

In several medical history questionnaires in conjunction with examinations during service the Veteran repeatedly denied having or having had sugar in his urine.  

Private clinical records show that at the time of a Delaware School Bus Drive physical examination in August 2000 by Dr. M. Malik it was reported that the Veteran did not have a history of diabetes.  

Various OPTs since 2007 reflect varying notations of prediabetes, abnormal glucose, and a history of noninsulin-dependent diabetes mellitus.  

In VA Form 21-4138, Statement in Support of Claim, received on October 22, 2007, the Veteran claimed service connection for sleep apnea and for diabetes, and he reported that the latter had been found in February 1991 at a military medical facility.  

In a November 2008 statement the Veteran's ex-wife stated that he had been diagnosed with diabetes shortly before they separated in 2006.  

Records from 2006 to 2008 from the Kathryn L Ford Family Practice Center contain varying clinical notations that the Veteran had the new onset of hypoglycemia and also noninsulin-dependent diabetes mellitus


Some VAOPT records from a VA facility in Columbia, South Carolina, from December 2008 to December 2015 indicate that the Veteran had impaired fasting glucose and some indicate that the Veteran had the new onset of noninsulin-dependent diabetes mellitus.  

In a statement received in January 2009 the Veteran reported that he had seen his primary care physician, Dr. C. Ramona, on November 17, 2008, and an evaluation at that time revealed elevated glucose levels.  

At a February 2009 VA Persian Gulf Registry Examination the Veteran's medical history was related but did not include a history of diabetes.  He had a fasting glucose of 129.  The diagnoses did not include diabetes mellitus.  

A June 2010 VAOPT record shows that the Veteran had a personal medical history of abnormal glucose reading. 

An August 2010 VA Persian Gulf Examination noted the Veteran's medical history related but did not include a history of diabetes.  He had a glucose level in February 2010 of 102.  The diagnoses did not include diabetes mellitus.

A November 2010 VAOPT shows that the Veteran was triaged to, in part, have his blood glucose checked.  

The Veteran testified at the 2012 videoconference that VA laboratory readings had been the first to show high blood sugar indicating that he was possibly diabetic.  During service he had had spikes of low blood sugar levels, such that he would pass out.  During service his blood sugar levels had fluctuated from high to low.  He also stated that he experienced headaches and tiredness during his service in the Persian Gulf, which were early symptoms of his diabetes mellitus.  He had not had any "A1C" readings during service.  When seen at VA after service he had been instructed as to his diet and had been told that if he continued to have abnormal readings he would have to take either pills or insulin.  He had had private treatment from a physician, Dr. Henry Ishiosha, in Dover beginning in about 2005 at about which time the Veteran had noticed spikes in his sugar.  Currently, he now watched his diet and was not taking either pills or insulin.  VA physicians had told him that he was borderline diabetic.  

An April 2014 VAOPT record reflects that the Veteran had impaired fasting glucose.  

In a July 2014 letter the Veteran wrote that it was not until his hypertension went untreated for many years that he was diagnosed with "pre-diabetes."  He wrote that smoke from burning oil wells during Operation Desert Storm caused or exacerbated his diabetes, hypertension, PTSD, and sleep apnea.  

Of record is a February 2016 letter from medical personnel of the Dorn VA Medical Center to the Veteran informing him that his blood sugar was now virtually normal.  

At the May 2016 VA examination, conducted by a VA physician, the Veteran's records were reviewed.  It was reported that testing in February 2016 revealed that the Veteran's "A1C" reading was 5.7%.  The examiner stated that with an "A1C" level at 5.7% the Veteran had pre-diabetes. With respect to the query in the 2014 Board remand as to whether diabetes was related to active military service, to include the February 1991 and March 1991 complaints of headaches and tiredness" the examiner stated that the Veteran did not now have diabetes.  Also, the "complaints of headaches and tiredness" did not cause diabetes.  Therefore the Veteran's current pre-diabetes was not related to military service.  The diagnosis was impaired glucose fasting, which had been diagnosed in 2014.  

In a May 16, 2016 letter the Veteran stated that he disagreed with the findings of the May 2016 VA examiner.  He reported that he had not begun to have symptoms of diabetes until after he returned from the Gulf War and began to have other service-connected medical symptoms.  He stated that there was significant research and evidence that diabetes and other conditions he was claiming were connected to "Gulf War Syndrome (Illness)" and proximity to burn pits and well as vaccinations which soldiers received.  The Veteran stated that it was clear from his VA records that he was considered to be diabetic and that he had diabetic complications "such as neuropathy in my extremities" (but the Veteran is service-connected for lumbar radiculopathy and not diabetic peripheral neuropathy).  

In a February 7, 2017 addendum to the May 2016 VA examinations the examiner addressed the question of was it at least as likely (50% or more probable) as not (50 percent or more less probable) that diabetes mellitus (and/or symptoms) was related to the Veteran's active military service (to include any chemicals or burning of oils that occurred while that Veteran was stationed in the Persian Gulf during his final period of active duty which was from November 21, 1990, to September 7, 1991).  

The May 2016 VA examiner then stated that the Veteran again stated that the Veteran did not have diabetes mellitus because the Veteran's "A1c% from 2008-2016 have ranged from 5.5-6.0%."  

Analysis

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 17, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See Interim Final Rule, 81 Fed.Reg. 71382 - 71384 (Fed.Reg. October 17, 2016) (extending the presumptive period from December 31, 2016, to December 31, 2021).See 71 Fed.Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

Also, under 38 C.F.R. § 3.317(a)(1) service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

Under 38 C.F.R. § 3.317(a)(2)(i) a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Under 38 C.F.R. § 3.317(a)(2)(ii)  the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, e.g., diabetes and multiple sclerosis, will not be considered medically unexplained.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

The Board determines that the record evidence is sufficient to establish that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf veteran for purposes of this decision. 

However, the Veteran is claiming service connection for diabetes mellitus, and this disease is not an undiagnosed illness within the meaning of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Moreover, diabetes is specifically listed as not being a chronic multisymptom illness and, thus, service connection under these provisions is not available. 

The Board will thus consider whether entitlement to service connection is warranted on a direct basis and presumptively as a chronic disease which manifested within one year after service.  

The Board has considered the Veteran's testimony and statements attesting to his belief that his experienced headache and fatigue during military service which he believes were the earliest manifestations of diabetes mellitus.  However, VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability."  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, competent evidence of some kind, either medical or lay, is required.  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the Veteran is not competent to render a diagnosis that he now has, or has ever had, diabetes mellitus, because this requires the type of medical training, education, and expertise which the Veteran lacks.  

To the extent that the Veteran has stated or believes that diabetes mellitus has been diagnosed by competent medical sources, such as in his testimony of having been treated by a private physician for diabetes, a layperson's statements of what he or she was told by medical personnel does not have to be blindly accepted as true.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").   

In the 2014 Board remand it was stated that the Veteran was diagnosed with diabetes mellitus in November 2008 at a VA Medical Center (VAMC).  However, upon a more careful review of the record it is clear that there have been many VA outpatient treatment clinical notations in regards to whether the Veteran had diabetes or may be prone to the development of diabetes.  That is, there have been reported impressions as well as reported diagnoses of not only diabetes but also of pre-diabetes as well as impaired fasting glucose.  These latter two, i.e., pre-diabetes and impaired fasting glucose, do not establish that the Veteran now actually has diabetes.  In fact, even at the videoconference the Veteran acknowledge that VA clinicians had told him that he was in a borderline, i.e., pre-diabetic, stage.  In this regard, the Board acknowledges that the Veteran has been instructed to maintain a diet to help prevent his developing diabetes in the future and has even been given VA outpatient information and instruction as to possible diabetic complications for which he should remain aware, should he develop such complications in the future.  

However, the evidence contains an opinion of only one physician who has reviewed all the evidence to determine whether the Veteran actually has diabetes.  That examiner opined in May 2016 and in an addendum in February 2017 that the Veteran did not have diabetes on the basis of laboratory studies.  In this connection, there is no evidence that the Veteran has ever been given any oral hypoglycemic medication or insulin for treatment of diabetes.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) which held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, as explained the most probative competent evidence demonstrates that the Veteran does not now, and has never had, diabetes.  

Although the Veteran has indicated that he was told that he has diabetes mellitus, the recent 2016 medical opinion and February 2017 addendum far outweigh clinical records which merely carried forward a personal medical history premised upon the Veteran's recitital of medical information or no more than a review of past records which had previously relied upon a personal medical history recited by the Veteran.  These VA medical opinions are highly probative against the Veteran's claim and demonstrate that he has only impaired glucose fasting, and has never had any disabling effects from diabetes mellitus.  In other words, in this case, as stated, the most probative competent evidence is that the Veteran has never had diabetes mellitus as an active and disabling disease at any time, including prior to his having claimed service connection.  

In the past the Court has observed that if VA examiners did not specifically state that the Veteran did not have a chronic disability at the time of filing a claim or afterwards, any Board determination that the symptoms of which he complained were acute and transitory, thus resolving without residual disability, constituted an unsupported medical determination in violation of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  However, again, the recent medical opinion clarifies that the Veteran has never been had more than impaired glucose fasting and that it has never caused him to have any actual disabling effects.  This is not a basis for granting service connection because compensation for disabilities which are service-connected is limited to the disabling effects upon a veteran.  

Moreover, the Board is satisfied that the opinion is comprehensive and thorough inasmuch as it was render after an examination of the Veteran, a review of laboratory studies.  

Accordingly, the Board finds the opinions expressed by the May 2016 VA examiner to be persuasive and of greater probative value.  Thus, the Board finds that the preponderance of the probative evidence is against the claim for service connection for diabetes mellitus and, so, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

The Veteran's service-connected hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

For the next higher schedular rating of 20 percent diastolic blood pressure must be predominantly 110 or more; or systolic blood pressure must be predominantly 200 or more.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

If the weight of the evidence supports a claim or is in relative equipoise, the appellant prevails; however, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

Records of the Kathryn Ford Family Practice Center show that in April 2005 the Veteran's blood pressure was 140/90.  In May 2005 it was 158/100.  In August 2005 it was 164/100, and he was to follow-up with Dr. Isiocha concerning elevated blood pressure.  In December 2005 it was 178/110 and 170/110 and it was reported that he had uncontrolled hypertension.  In January 2006 it was 164/110 and 116/108.  In September 2006 it was 142/86, and later that month it was 130/82 and it was noted that his hypertension was controlled with medication.  

On VA examination in January 2008 the Veteran reported that his blood pressure had been high in the early 1990s and he began receiving treatment for hypertension in 1992.  His blood pressure was currently controlled with medication.  He reported having developed chest pain between 1992 and 2007 but did not have an irregular heart beat and he had no history of transient ischemic attacks (TIAs) or stroke.  On physical examination his blood pressure was 142/84; 136/78/ and 134/75.  The diagnosis was essential hypertension, stable and controlled with no target organ damage.  It was observed that his hypertension was appropriately treated without complications.  His renal function was well maintained and there was no history of cardiovascular, cerebrovascular or peripheral vascular diseases. 

In VA Form 21-4138, Statement in Support of Claim, dated and received September 16, 2010, the Veteran reportedly withdrew his claim for an increased rating for hypertension and agreed to a 10 percent disability rating, while acknowledging that he could reapply for an increased rating.  He contended that his sleep apnea was due to inhaling burning oil, chemicals, and poor air while serving in the Gulf War.  

A September 21, 2010 Decision Review Officer Conference Report shows that the Veteran had agreed to a 10 percent disability rating for his service-connected hypertension.  

Thereafter, the Veteran continued to submit evidence in support of his claim for a rating greater than 10 percent for hypertension [from which it can only be concluded that he did not fully understand that he had attempted to withdraw his appeal].  

A February 2011 rating decision granted an increase from the noncompensable rating assigned for hypertension to 10 percent, effective October 22, 2007; and thereafter a February 2011 Statement of the Case (SOC) was issued addressing, in part, the claim for a rating in excess of 10 percent for hypertension.  

Since that examination, in November 2010 and April 2012, the Veteran went to the VA emergency room for treatment of his high blood pressure.  

The Veteran testified at the June 2012 Board videoconference that his hypertension had never really been under control but his medication dosage had not been changed.  He had had elevated blood pressure when seen for stomach problems a month earlier at an emergency room.  His records of treatment were on file.  

In multiple statements the Veteran reported that his blood pressure was not being controlled with medication.  

On VA examination in May 2016, pursuant to the Board's 2014 remand, the Veteran's records were reviewed.  It was noted that his treatment plan included taking continuous medication for hypertension.  It was noted that he did not have a history of diastolic blood pressure readings elevated to predominantly 100 or more.  On examination his blood pressure was 154/85; 140/76; and 156/74, averaging 150/78.  He had no other pertinent physical findings, complications, conditions, signs, or symptom.  It was opined that his hypertension did not impact his ability to work.  

In a May 16, 2016 letter the Veteran stated that he disagreed with the findings of the May 2016 VA examiner.  He stated that the recent VA examiner did not consider that despite taking three medications his blood pressure was not well controlled.  

Analysis

The evidence shows that the diastolic pressure readings are predominantly below 110, and the systolic blood pressure readings are predominantly below 200.  While prior to filing his claim for service connection for hypertension his blood pressure was not always controlled, since having filed his claim the evidence shows that his blood pressure has been well controlled, despite his statements and testimony to the contrary.  

So, the criteria for the next higher have not been met.  Consideration has been given to "staged ratings" for the hypertension during the appeal period but throughout the appeal period the objective evidence shows the condition has remained no more than 10 percent disabling.  For these reasons, the preponderance of the evidence is against a rating greater than 10 percent for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In this case there is no allegation that the Veteran's service-connected hypertension presents an exceptional or unusual disability picture.  

TDIU Prior to October 31, 2012

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities are: PTSD, rated 30 percent from January 8, 2008 and 70 percent from October 31, 2012; degenerative joint disease (DJD) of the lumbar spine, rated 40 percent from October 22, 2007; hypertension, rated 10 percent since October 22, 2007; radiculopathy of the right lower extremity, associated with lumbar DJD, rate 10 percent from October 22, 2007; and radiculopathy of the left  lower extremity, associated with lumbar DJD, rate 10 percent from October 22, 2007.  Including the bilateral factor, there has been a combined disability evaluation of 60 percent since October 22, 2007; 70 percent since January 8, 2008; and 90 percent since October 31, 2012.  

In this case the Veteran has only met the schedular criteria for a TDIU rating since January 8, 2008.  However, in exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

In this case the effective date of the current TDIU rating has been set as of the date of receipt of the formal claim for a TDIU rating, i.e., VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which was received on October 31, 2012.  

A January 2011 SSA records also show that the Veteran had worked from 2008 to 2009 as a transporter technician taking patients to and from hospitals and other sources and sometimes had to physically assist patients on and off the transportation van.  

Social Security records show that they found the Veteran to be disabled from February 24, 2010, due to disorders of the back and affective mood disorders.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on October 31, 2012, the Veteran reported that he had last worked and become too disabled to work in 2006, when he had worked as a machinist for an air conditioning company.  He had prior work experience as a mechanic technician and in security.  He had a high school education.  He had left his last job because of disability but did not receive disability retirement benefits and did not expect to receive workers compensation.  

In a December 2012 medical opinion, the Veteran's VA treating physician opined that the Veteran "is likely incapacitated for gainful employment due to multiple active medical conditions [which were] likely to be permanent." 

On VA general medical examination in March 2013 an examiner opined that the Veteran's service-connected lumbar DJD and bilateral radiculopathy were severe enough to limit the Veteran from securing and maintaining substantially gainful employment in terms of physical forms of employment.  Any lifting, bending, stooping, and prolonged weight-bearing were limited by these conditions.  Sedentary forms of employment which allowed sitting throughout most of the day might be considered but would also likely be somewhat limited by these conditions.  

The Veteran was notified by letter in October 2013 of a rating decision that month denying a TDIU rating.  That letter was not returned as undeliverable and he did not appeal that rating decision.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103.  No additional relevant evidence was received within one-year following notification of the denials warranting readjudication of the claim for increase and no additional service records were received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, that decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2016).  

In a February 7, 2017 addendum to the May 2016 VA examinations the examiner stated that as mentioned in the original May 2016 VA examinations he had seen the Veteran for hypertension, diabetes mellitus, and sleep apnea.  None of these conditions render the Veteran unable to obtain and maintain substantially gainful employment.  The examiner could not comment on the Veteran's lumbar DJD, radiculopathy or PTSD as he had not examine the Veteran for these conditions.  

Of record is an undated letter, entered into VBMS on June 13, 2016, from a VA physician stating that he was the Veteran's VA primary care physician and that in his professional medical opinion that, given the totality of the Veteran's health issues, he should be considered unemployable for VA purposes.   

The law and regulations governing increased ratings also governs entitlement to TDIU ratings.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 

38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Analysis

Here, the effective date has been set as of an earlier claim for a TDIU rating, i.e., VA Form 21-8940 which was received on October 31, 2012, and which was the predicate for the RO's adjudication and denial of a TDIU claim in the October 2013 rating decision.  This is also the effective date for a grant of an increased rating for service-connected PTSD.  

In the 2014 remand the Board found that a TDIU claim was raised by the evidence of record (and not by the submission of a formal claim).  

To the extent that the unappealed rating decision of October 2013 denying a TDIU rating is final, for the RO to have set the effective date for a TDIU rating as being prior thereto is not prejudicial to the Veteran.  Even assuming, that the October 2013 rating decision was not deemed by the RO to have been final but, rather, to have been appealed to the Board as part of other ongoing claims adjudicated herein, the proper effective date can be either date of receipt of claim or the date entitlement arose, whichever is later.  

Thus, even if entitlement arose prior to receipt of the October 31, 2012, VA Form 21-8940, an effective date prior thereto cannot be assigned because, as stated, the effective date is the latter, not the earlier, of either date of receipt of claim or the date entitlement arose, i.e., when it was factually ascertainable that service-connected disabilities precluded substantially gainful employment.  In this regard, while the Veteran had received treatment for service-connected disorders, nothing in these treatment records indicates that he had any intent to claim an increased rating or expressed a belief in entitlement to an increased rating.  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records [alone] can be an informal claim."  See also Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Records of VA hospitalization may in some instances constitute a claim for an increased rating or an application to reopen a previously denied claim for service connection.  However, in this case it is clear that the Veteran has not undergone postservice hospitalizations for his service-connected disabilities.  Thus, such VA hospitalization records could not be a claim for a TDIU rating.  Generally see 38 C.F.R. § 3.157(b)(1); Massie v. Shinseki, 25 Vet. App. 123, 133 (2011) and Norris v. West, 12 Vet. App. 413, 417 (1999).  

After having reviewed the entire record the Board must conclude that prior to the October 2013 rating decision there was no communication from the Veteran which could even liberally be interpreted as a claim for a TDIU rating.  

In other words, there is no showing of a formal claim or informal claim for a TDIU rating that remained pending and unadjudicated prior to the receipt of VA Form 21-8940 on October 31, 2012.  Although Hazan provides a basis for revisiting certain types of evidence, Hazan did not invalidate 38 U.S.C.A. § 5110(b)(2).  

Accordingly, the preponderance of the evidence is against the claim for a TDIU rating prior to October 31, 2012 and, thus, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.  

Entitlement to an effective date for a TDIU rating prior to October 31, 2012, is denied. 


REMAND

Sleep Apnea

Private clinical records show that when seen in January 2001 for stress and depression the Veteran reported having decreased sleep.  

In VA Form 21-4138, Statement in Support of Claim, dated in December 2007 the Veteran reported having recently been diagnosed with insomnia as well as PTSD.  

VAOPT records in 2007 show that the Veteran had various complaints of disturbed sleep.  

In January 2008 D. Ransom, a friend, reported that the Veteran had various psychiatric symptoms, including insomnia.  

VAOPT records include a January 30, 2008 report of a polysomnogram the results of which yielded a diagnosis of obstructive sleep apnea.  A letter of that date from a VA physician and Medical Director at a VA Medical Center in Philadelphia states that the study confirmed that the Veteran had sleep apnea, a breathing disorder during sleep that blocks the throat passage, the most common treatment for which was a Continuous Positive Airway Pressure (CPAP) device.  

The Veteran's ex-wife submitted a statement dated in November 2008 in which she described the Veteran's sleep problems, which began shortly after his return from the Persian Gulf.  

A June 2010 VAOPT record shows that the Veteran had a personal medical history of a breathing-related sleep disorder.  

In VA Form 21-4138, Statement in Support of Claim, dated and received September 16, 2010, the Veteran contended that his sleep apnea was due to inhaling burning oil, chemicals, and poor air while serving in the Gulf War.  

A March 2011 VAOPT record shows that the Veteran continued to struggle with restless sleep with multiple wakening and war related nightmares.  

On an October 2011 VA PTSD examination it was found that one of the Veteran's symptoms was chronic sleep impairment.  

In a September 2010 statement, the Veteran argued that his sleep problems were caused by chemicals and burning of oils from his service in the Persian Gulf. 

In April 2012, D. Ranson, a female friend of the Veteran reported that since 2007 she had noticed that at times he would snore and also stop breathing when asleep.  

The Veteran testified at the 2012 videoconference that he had been given a CPAP device 2 years ago, in about 2010.  He had been diagnosed with sleep apnea in 2007 by a VA sleep study in Philadelphia, Pennsylvania.  During service he had problems staying awake.  Others had had difficulty sleeping around him (apparently due to snoring), by reason of which he worked at night during most of his military career, so that others could sleep.  He had been told during service that he snored and at times others had said that they had could see him breathing when asleep.  

On VA PTSD examination in March 2013 it was noted that chronic sleep impairment was one of the Veteran's psychiatric symptoms.  

In a July 2014 letter the Veteran wrote that smoke from burning oil wells during Operation Desert Storm caused or exacerbated his sleep apnea.  

The 2014 Board remand requested a VA examination and nexus opinion to ascertain the etiology of the Veteran's currently diagnosed sleep apnea.  An examiner was request to opine as to whether the Veteran's currently diagnosed sleep apnea was related to his active military service, to include any chemicals or burning of oils that occurred while the Veteran was stationed in the Persian Gulf during his final period of active duty.  The examiner was asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Additional VAOPT records indicate that the Veteran had reported a childhood history of snoring.  

On VA examination in May 2016 for sleep apnea and the examiner stated that the Veteran currently had findings, signs or symptoms attributable to sleep apnea.  

In a May 16, 2016 letter the Veteran stated that he disagreed with the findings of the May 2016 VA examiner.  He stated that sleep apnea continued to be researched and studied as another presumptive health consequence of service-connected disabilities of Gulf War Veterans.  

In a February 7, 2017 addendum to the May 2016 VA examinations the examiner addressed the question of was it at least as likely (50% or more probable) as not (50 percent or more less probable) that sleep apnea was related to the Veteran's active military service (to include any chemicals or burning of oils that occurred while that Veteran was stationed in the Persian Gulf during his final period of active duty which was from November 21, 1990, to September 7, 1991).  

The May 2016 VA examiner also stated that it was less likely than not that the sleep apnea is related to the Veteran's active military service.  Obstructive sleep apnea (OSA) was caused by a blockage of the airway, usually when the soft tissue in the back of the throat collapsed during sleep.  The examiner was not aware of any medical evidence that the Veteran's being exposed to chemicals or burning of oils 10 years prior to sleep apnea diagnosis would cause OSA.  His risk factors for sleep apnea included: being male, overweight (most recent BMI 29.9), over the age of 40, and having gastroesophageal reflux disease (GERD), for which he was currently on Omeprazole.  

The Veteran's representative has now submitted a copy of a prior Board decision in the appeal of a different veteran for service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  In this regard, the Board must note that prior Board decisions in case of another veteran are not precedential and, as such, are not binding on the Board.  Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  

Also, the other BVA decision, submitted by the Veteran's service representative has set forth a theory of entitlement which had not been presented at the time of the Board videoconference in 2012 or at the time of the 2014 Board remand. 

Also, the Board notes that the particular Board decision cited, and a portion of a copy of which was filed in VBMS, indicates that the Veteran in that case had such factors for consideration as weight gain, consumption of alcohol, and upper airway resistance syndrome (UARS).  

In this regard, the Board observes that the Veteran is service-connected for PTSD and that and under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, chronic sleep impairment is a criterion for consideration in evaluating service connection psychiatric disabilities.  Specifically, it is listed as a criterion for a 30 percent disability rating and, as such, is encompassed in the current 50 percent disability rating which has been assigned for service-connected PTSD.  

Because the Veteran's service representative has now set forth a theory of entitlement, i.e., sleep apnea being due to or aggravated by service-connected PTSD, which was not previously asserted it was not addressed in the May 2016 VA examination and was also not addressed in the February 2017 addendum opinion.  Thus, to facilitate appellate adjudication the Board finds that yet another addendum opinion is needed to address this new theory of entitlement to service connection for sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the physician that conducted the May 2016 VA examination and rendered the February 2017 addendum opinion.  If that examiner is not available, request an addendum from another VA clinician.  

The examiner, or other attending clinical, is requested to review all pertinent records associated with the record, and offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed sleep apnea is caused by or aggravated by his service-connected PTSD.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, or other attending clinical, should be accomplished.

In forming his or her opinion, the examiner, or other attending clinical, is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination the examiner, or other attending clinician, should specifically cite each reference material utilized.  If the examiner, or other attending clinical, is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion c cannot be rendered should be provided.  

The examiner, or other attending clinical, should have access to and review all records in the Veteran's electronic claim file.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


	(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


